
	

114 HR 4387 IH: Tule Lake National Historic Site Establishment Act of 2016
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4387
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. LaMalfa introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Tule Lake National Historic Site in the State of California, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Tule Lake National Historic Site Establishment Act of 2016. 2.DefinitionsIn this Act:
 (1)Historic siteThe term Historic Site means the Tule Lake National Historic Site established by section 3(a). (2)MapThe term Map means the map entitled Tule Lake National Historic Site Proposed Boundary, numbered 501/128,313, and dated March 2015.
 (3)MonumentThe term Monument means the World War II Valor in the Pacific National Monument. (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means the State of California. (6)AirportThe term Airport means the Tule Lake Municipal Airport, designated O81 by the Federal Aviation Administration.
 (7)CountyThe term County means the County of Modoc. (8)CityThe term City means the City of Tulelake.
			3.Tule Lake National Historic Site
 (a)EstablishmentTo preserve, protect, and interpret for the benefit of present and future generations the historic site of incarceration and segregation of United States citizens of Japanese descent and resident immigrants of Japanese citizenry at Tule Lake during World War II, there is established the Tule Lake National Historic Site in the State as a unit of the National Park System.
 (b)BoundariesThe boundaries of the Historic Site shall be the boundaries generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(d)Administration
 (1)In generalThe Secretary shall administer the Historic Site in accordance with— (A)this Act; and
 (B)the laws generally applicable to units of the National Park System, including— (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Interagency agreementThe Director of the National Park Service and the Director of the United States Fish and Wildlife Service shall enter into an agreement to allow the Director of the National Park Service to manage and interpret the resources of the portions of the Historic Site, as depicted on the Map, that are located within the boundary of the Tule Lake National Wildlife Refuge, consistent with the management requirements of the Refuge.
 (3)Shared resourcesTo the maximum extent practicable, the Secretary may use the resources of the Lava Beds National Monument to administer the Historic Site.
				(4)Management plan
 (A)In generalNot later than 3 years after the date on which this Act is enacted available to prepare a general management plan for the Historic Site, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)CoordinationThe Secretary shall coordinate the preparation and implementation of the general management plan under subparagraph (A) with the Tule Lake National Wildlife Refuge.
 (C)ConsultationWhen preparing the general management plan, the Secretary shall consult with the City, County, and Airport to ensure that management of the Historic Site does not negatively impact operation of the Airport.
					4.Removal of Tule Lake unit from the World War II Valor in the Pacific National Monument
 (a)BoundariesThe boundaries of the Monument are revised to exclude from the Monument the land and interests in land known as the Tule Lake Unit, consisting of portions of the Tule Lake Segregation Center National Historic Landmark and Camp Tule Lake, as depicted on the Map.
			(b)Incorporation into historic site
 (1)In generalThe land and interests in land excluded from the Monument under subsection (a) are incorporated in and made part of the Historic Site in accordance with section 3.
 (2)Use of fundsAny funds for the purposes of the land and interests in land excluded from the Monument under subsection (a) shall be made available for the purposes of the Historic Site.
 (c)ReferencesAny reference in a law, regulation, document, record, map, or other paper of the United States to the Tule Lake Unit of World War II Valor in the Pacific National Monument shall be considered to be a reference to the Tule Lake National Historic Site.
 5.Consultation requirementThe President may not designate lands for inclusion in the Historic Site outside the boundaries depicted on the Map, and the Secretary may not acquire lands for inclusion in the Historic Site outside the boundaries depicted on the Map, unless not more than 1 year before such designation or acquisition, the Secretary of the Interior—
 (1)consulted with County and City; and (2)obtained written concurrence for the designation or acquisition from the governing bodies of the City and County.
 6.Buffer zones or regulationNothing in this Act, the establishment of the park, or the management plan of the park shall be construed to create buffer zones outside of the park. That an activity or use can be seen or heard from within the park shall not preclude the conduct of that activity or use outside the park.
		
